DISSENTING STATEMENT
PAPADAKOS, J,
I am constrained to enter a vigorous dissent to the imposition of a three year suspension imposed by the majority and believe that nothing less than disbarment will restore public confidence in the legal profession and assure the public that high public law enforcement officials are not to be treated specially and viewed as above the law.
Respondent has served in the highest law enforcement agencies in the Commonwealth and in the nation. He has served as [A] to the [B]. He has served as an [C] to [D] in Washington, D.C. He acted as a liaison with law enforcement agencies and carried out general assignments given to him by [D], which related to matters pending within the criminal and intelligence communities. In this position, respondent had access to sensitive information relating to intelligence and law enforcement areas.
In order to qualify for the position of [C] to [D] the respondent falsified his written questionnaire and orally lied to a special agent of the Federal Bureau of Investigation concerning his use of drugs. Based *185upon the false statements made, respondent was given a security clearance.
Respondent resigned his position effective May 12, 1989, and on August 10, 1990, a grand jury of the United States District Court for the [ ] District of Pennsylvania issued a four-count indictment against respondent charging him with false written and oral statements and with use and possession alone and with others of cocaine.
Respondent pleaded not guilty to all charges but, after trial by jury, he was found guilty of all charges. His ultimate sentence was six months imprisonment, six months home confinement and a fine of $10,000. The sentencing court found that respondent’s high ranking position in [E] was an aggravating factor for sentencing purposes.
The respondent has admitted the use of cocaine over a four year period on at least 12 different occasions. He explains the use during periods when he was under the influence of alcohol and that his illegal drug use was confined to social settings. When confronted by the [E] and the Federal Bureau of Investigation concerning any prior drug use, he answered falsely in writing and orally. He did so out of embarrassment and in an effort to protect his friend and employer, [D], who had asked to join him at the [E] in Washington, D.C. If he wanted to protect [D], all he had to do was to decline the offer of a position in Washington, D.C. It is not difficult to assume that he, in fact, acted out of a desire for personal gain and a sense of personal pride in accepting such a high position on the national scene. I do not view his motives as honorable under the circumstances.
The respondent is guilty of professional misconduct in committing a criminal act that reflected adversely on his honesty, trustworthiness and fitness as a lawyer.
*186The respondent is guilty of professional misconduct in engaging in conduct involving dishonesty, fraud, deceit or misrepresentation.
The respondent is guilty of professional misconduct by engaging in conduct which is prejudicial to the administration of justice.
The respondent has engaged in illegal conduct involving moral turpitude.
The respondent has engaged in conduct adversely reflecting on his fitness to practice law.
The respondent has knowingly, willfully, and cavalierly violated the federal laws he was duty bound to uphold, that is, possession of cocaine, alone and with others, and possession and use of cocaine.
Certainly, the respondent was held to be an exceptional lawyer who always fulfilled his responsibilities in a proper manner. He enjoyed a fine professional relationship with co-workers and subordinates. It is indeed unfortunate that a person with the reputation of this respondent should be so weak in controlling himself that he must be disciplined. His weakness is also shown in his inability, from the outset, to exercise his authority and fulfill his duty, to stop his friends and associates from using illegal drugs in his presence and company. There is absolutely no excuse for his criminal conduct.
The legal community is always under attack by the public and it is difficult for us, as a profession, to maintain a high standing with the public whom we serve. It is the very nature of our profession that engenders a love-hate relationship with the public. For this reason, we cannot afford to be viewed as coddling errant lawyers who happen to be in high public office but who, nevertheless, fall short of the standards required of them.
*187The public prominence of the respondent, in combination with his illicit use of narcotics (and in permitting others to use narcotics illegally in his presence and with his consent), and his false statement convictions demands that he be disbared. Above all others in the legal profession, the respondent, as a top prosecutor in the state and federal fields, must be held to the highest standard of fidelity, honesty and trustworthiness. It has often been said that the higher they are, the harder they fall.
For the foregoing reasons, I dissent to the three year suspension imposed by the majority and I would issue a rule upon the respondent to show cause why he should not be disbared. Anything less sends a wrong message to the public and the members of our bar.